Citation Nr: 1800098	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) and spondylosis of the lumbar spine. 

2.  Entitlement to a separate, compensable rating for lower extremity radiculopathy associated with DDD and spondylosis of the lumbar spine. 

3.  Entitlement to a compensable evaluation for a dermatological condition manifested by pseudofolliculitis barbae (PFB), lichen simplex chronicus, keratosis pilaris with associated lichenification, and tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 1984 to December 1988.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

In March 2016, the AOJ combined the dermatological conditions of PFB, lichen simplex chronicus, and tinea cruris into one disability to avoid pyramiding.  See 38 C.F.R. § 4.14; March 2016 Codesheet. 

The issue of entitlement to an earlier effective date for the dermatological condition has been raised by the record in a November 2017 Congressional release, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran generally contends that the manifestations of his lumbar spine and dermatological conditions are more severe than currently rated and have worsened since the most recent examinations.  See March 2014 lumbar spine and skin examinations; January 2017 testimony.  Specifically, the spine examiner assessed no associated, neurological abnormalities; however, the evidence indicates worsening.  See May 2014 record from Tuomey Healthcare System (radiating symptoms; January 2017 testimony (worsened since March 2014 examination).  Further, the skin examiner assessed keratosis pilaris over the trunk and limbs (with moderate, associated lichenification), mild PFB, and no active tinea cruris; however, the assessment of exposed areas affected failed to account for flareups.  See May 2014 letter from sister (described flareups); May 2014 letter from former partner (described flareups); July 2014 skin photographs (arms and legs); January 2017 testimony (worsened since March 2014 examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination to assess the current severity of the Veteran's lumbar spine disability, including any associated, neurological abnormalities.  

See March 2014 lumbar spine examination (no associated, neurological abnormalities); May 2014 record from Tuomey Healthcare System (radiating symptoms); January 2017 testimony (worsened since March 2014 examination). 

2.  Schedule an examination to assess the current severity of the Veteran's dermatological condition (manifested by PFB, lichen simplex chronicus, keratosis pilaris with associated lichenification, and tinea cruris).

See March 2014 skin examination (assessment of exposed areas affected failed to account for flareups); May 2014 letter from sister (described flareups); May 2014 letter from former partner (described flareups); July 2014 skin photographs (arms and legs); January 2017 testimony (worsened since March 2014 examination).

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

